Title: To Benjamin Franklin from François-Pierre de Séqueville, [after 8 September 1781]
From: Séqueville, François-Pierre de
To: Franklin, Benjamin


[after September 8, 1781]
  La Cour prendra le Deuil le 1er. octobre, à l’occasion de la mort du Prince charles maximilien de Saxe. Sa Majesté le portera 15- jours.
De SEQUEVILLESecrétaire ordinaire du Roi,à la conduite deMrs. les Ambassadeurs.
 
Addressed: a Monsieur / Monsieur francklin / ministre Plenipre des Etats / unis de L’amerique / Septentrionale / a Passy ./. De sequeville
